Exhibit 10.1


W.W. GRAINGER, INC.
2015 Incentive Plan
Stock Option Agreement
This Stock Option Agreement (this “Agreement”), dated as of April 1, 2016 (the
“Grant Date”), is entered into between W.W. Grainger, Inc., an Illinois
corporation (the “Company”), and you as the executive (the “Executive”), who is
employed by the Company or a Subsidiary of the Company (the “Employer”).
In consideration of the Executive’s agreement to enter into an Unfair
Competition Agreement with the Company concurrently with this Agreement on the
Grant Date (the “Unfair Competition Agreement”), the Company desires to grant
the Executive the right and option (“Option”) to purchase shares of the
Company’s common stock (“Shares”) pursuant to the W.W. Grainger, Inc. 2015
Incentive Plan (the “Plan”) and the Executive desires to enter into the Unfair
Competition Agreement and accept such Option on the terms and conditions set
forth in this Agreement, the Plan and the Unfair Competition Agreement.
Capitalized terms used but not defined in this Agreement have the meanings
specified in the Plan.
In consideration of the mutual provisions set forth in this Agreement and in the
Unfair Competition Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
Grants
1.01 Grants. Subject to the terms and conditions of this Agreement, the Plan and
the Unfair Competition Agreement (the terms of which are hereby incorporated
herein by reference) and effective on the Grant Date, the Company hereby grants
to the Executive the Option to purchase all or part of the number of shares of
Common Stock specified in the April 1, 2016 Award grant at the price per Share
as specified in the grant notice posted to the Executive’s electronic investment
account maintained with the broker firm/third party service provider engaged by
the Company in connection with the operation of the Plan (the “Administrator”).
1.02 Term of Option. The Option shall expire ten (10) years from the Grant Date
(i.e., a grant on April, 1, 2016 would expire on March 31, 2026), subject to the
terms and conditions set forth in this Agreement, the Plan and the Unfair
Competition Agreement.
ARTICLE II
Provisions Relating to Option
2.01 Vesting of Option. If the Executive remains continuously employed by the
Employer (or any other Subsidiary or Affiliate) until the vesting date specified
in the grant notice (the “Option Vesting Date”), the Option shall become fully
vested and exercisable on such date. The Option shall not vest before the Option
Vesting Date unless otherwise provided or permitted by the Plan or this
Agreement.
2.02 Effect of Termination of Employment. If the Executive’s employment or
service is terminated prior to the Option Vesting Date for any reason whatsoever
other than the Executive’s death or Disability (defined below), the Executive
shall cease vesting in the Option as of the Executive’s Termination Date
(defined below) and the Option shall be forfeited in its entirety. In addition,
the Executive shall have three (3) months from the Termination Date to exercise
vested Options. If the Executive is a resident of, or employed in, the United
States, “Termination Date” shall mean the effective date of termination of the
Executive’s employment. If the Executive is a resident of, or employed outside
of, the United States, “Termination Date” shall mean the earliest of (i) the
date on which notice of termination is provided to the Executive, (ii) the last
day of the Executive’s active service with the Employer or (iii) the last day on
which the Executive is an employee of the Employer, as determined in each case
without including any required advanced notice period and irrespective of the
status of the termination under local labor or employment laws.
2.03 Effect of Death or Disability of the Executive. If the Executive’s
employment or service is terminated prior to the Option Vesting Date due to the
Executive’s death or Disability, the Option immediately shall fully vest, become
exercisable and will expire on the earlier of (i) six (6) years from the
Termination Date or (ii) the original expiration date of the Option. For
purposes of this Agreement, “Disability” shall have the same meaning as defined
in the Plan, subject to modification as may be required to conform to the laws
of the Executive’s country of residence (and country of employment, if
different).
2.04 Exercise of Option. The Executive may exercise the vested portion of the
Option in accordance with such policies and procedures as shall be established
by the Company and/or the Administrator from time to time.
2.05 Payment of Option Price. The Executive shall at the time of exercise of the
Option (except in the case of a cashless exercise) tender to the Company the
full Option Price. At the discretion of the Committee, and subject to such
policies and procedures as it may adopt from time to time, the Option Price may
be paid (i) in cash, (ii) in Shares already owned by the Executive for at least
six (6) months and having a Fair Market Value on the date of exercise equal to
the Option Price, (iii) through a combination of cash and Shares, or (iv)
through a cashless exercise through a broker-dealer approved for this purpose by
the Company. Notwithstanding anything to the contrary in this Agreement, if the
Executive resides in a country where the local foreign exchange rules and
regulations either preclude the remittance of currency out of the country for
purposes of paying the Option Price, or require the Company, the Employer and/or
the Executive to secure any legal or regulatory approvals, complete any legal or
regulatory filings, or undertake any additional steps for remitting currency out
of the country, the Company may restrict the method of exercise to a form of
cashless exercise or such other form(s) of exercise as it determines in its sole
discretion.
ARTICLE III
Recoupment
3.01    Recoupment in Event of Misconduct. If the Board of Directors of the
Company (the “Board”) determines that the Executive has committed fraud against
the Company or has been engaged in any criminal conduct that involves or is
related to the Company and such Executive is entitled to receive performance
shares, stock options, restricted stock units or cash incentive compensation
(“Incentive Compensation”), then the Company shall recover from the Executive
such Incentive Compensation, in whole or in part, for any period of time, as it
deems appropriate under the circumstances. The Board shall have sole discretion
in determining whether the Executive’s conduct was in compliance with applicable
law or Company policy and the extent to which the Company will seek recovery of
the Incentive Compensation notwithstanding any other remedies available to the
Company. If the Executive engages in misconduct or is believed to have engaged
in misconduct, including but not limited to any violation of any of Executive’s
obligations under the Unfair Competition Agreement, the Company shall be
entitled to recover from the Executive, and the Executive shall re-pay any
Awards received pursuant to the Plan and this Agreement, in whole or in part,
for any period of time, as the Company deems appropriate under the
circumstances.
3.02    Recoupment in Event of Materially Inaccurate Financial Results. If the
Company has publicly filed materially inaccurate financial results (the “Subject
Financials”), whether or not they result in a restatement, the Board has the
discretion to recover any Incentive Compensation that was paid or settled to the
Executive during the period covered by the Subject Financials as set forth
herein. If the payment or settlement of Incentive Compensation would have been
lower had the achievement of applicable financial performance goals been
calculated based on restated financial results with respect to the Subject
Financials, the Board may, if it determines appropriate in its sole discretion,
recover the portion of the paid or settled Incentive Compensation in excess of
the payment or settlement that would have been made based on restated financial
results. The Company will not seek to recover Incentive Compensation received or
settled more than three years after the date of the initial filing that
contained the Subject Financials.
3.03    Implementation. For purposes of this Article III, the Executive
expressly authorizes the Company to issue instructions, on behalf of the
Executive, to the Administrator (and/or any other brokerage firm/third party
service provider engaged by the Company to hold Shares and other amounts
acquired under the Plan) to reconvey, transfer or otherwise return to the
Company any Incentive Compensation subject to recoupment hereunder. Executive
acknowledges and agrees that the Company’s rights hereunder shall not be
affected in any way by any subsequent change in status, including retirement or
termination of employment.
3.04    Forfeiture. To the extent any of the events set forth in Sections 3.01
or 3.02 occur before the Executive receives any Award due hereunder, any such
Award shall be forfeited as determined by the Company in its sole discretion.




ARTICLE IV
Tax
4.01 Tax-Related Items. Regardless of any action the Company or the Employer
takes with respect to any or all income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Executive
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by the Executive is and remains the Executive’s responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including the grant of the Option, the vesting of the Option, the
exercise of the Option, the subsequent sale of any Shares acquired pursuant to
the Option and the receipt of any dividends and (ii) do not commit to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Executive’s liability for Tax-Related Items.
4.02    Tax Withholding Obligations. Prior to the delivery of Shares upon the
exercise of the Option, if the Executive’s country of residence (and country of
employment, if different) requires withholding of Tax-Related Items, the Company
shall withhold a sufficient number of whole Shares otherwise issuable upon
exercise of the Option that have an aggregate Fair Market Value sufficient to
pay the minimum Tax-Related Items required to be withheld with respect to the
Shares. In cases where the Fair Market Value of the number of whole Shares
withheld is greater than the minimum Tax-Related Items required to be withheld,
the Company shall make a cash payment to the Executive equal to the difference
as soon as administratively practicable. The cash equivalent of the Shares
withheld will be used to settle the obligation to withhold the Tax-Related
Items. Alternatively, the Company and the Employer may withhold the minimum
Tax-Related Items required to be withheld with respect to the Shares in cash
from the Executive’s regular salary and/or wages or any other amounts payable to
the Executive. In the event the withholding requirements are not satisfied
through the withholding of Shares by the Company or through the withholding of
cash from the Executive’s regular salary and/or wages or other amounts payable
to the Executive, no Shares will be issued to the Executive (or the Executive’s
estate) upon the exercise of the Option unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Executive
with respect to the payment of any Tax-Related Items that the Company or the
Employer determines, in its sole discretion, must be withheld or collected with
respect to such Option. If the obligation for the Executive’s Tax-Related Items
is satisfied by withholding a number of Shares as described herein, the
Executive shall be deemed to have been issued the full number of Shares issuable
upon exercise, notwithstanding that a number of the Shares is held back solely
for the purpose of paying the Tax-Related Items due as a result of the exercise
or any other aspect of the Award.
    The Executive will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Executive’s participation in the Plan or the Executive’s
acquisition of Shares that cannot be satisfied by the means described in this
Section 4.02. The Company may refuse to deliver any Shares due upon exercise of
the Option if the Executive fails to comply with his or her obligations in
connection with the Tax-Related Items as described herein. If the Executive is
subject to taxation in more than one jurisdiction, the Executive acknowledges
that the Company, the Employer or one or more of their respective Subsidiaries
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. The Executive hereby consents to any action reasonably taken by
the Company and the Employer to meet his or her obligation for Tax-Related
Items. By accepting this grant of Option, the Executive expressly consents to
the withholding of Shares and/or withholding from the Executive’s regular salary
and/or wages or other amounts payable to the Executive as provided for
hereunder. All other Tax-Related Items related to the Option and any Shares
delivered in payment thereof are the Executive’s sole responsibility.
ARTICLE V
International Arrangements
5.01 Exchange Controls. As a condition to this grant of Options, the Executive
agrees to comply with any applicable foreign exchange laws, rules and
regulations and hereby consents to any necessary, appropriate or advisable
actions taken by the Company, the Employer or any of their respective
Subsidiaries as may be required to comply with any applicable laws, rules and
regulations of the Executive’s country of residence (and country of employment,
if different).
5.02    Foreign Asset and Account Reporting Requirements. The Executive
acknowledges that there may be certain foreign asset and/or account reporting
requirements which may affect the Executive’s ability to acquire or hold Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends or dividend equivalent payments) in a brokerage or
bank account outside the Executive’s country of residence (and country of
employment, if different). The Executive may be required to report such
accounts, assets or transactions to the tax or other authorities in the
Executive’s country of residence (and country of employment, if different). The
Executive acknowledges and agrees that it is his or her personal responsibility
to be compliant with such regulations.
5.03    Country Specific Addendum. Notwithstanding any provisions of this
Agreement to the contrary, the Option shall be subject to any special terms and
conditions for the Executive’s country of residence (and country of employment,
if different) set forth in the addendum to this Agreement (“Addendum”). If the
Executive transfers residence and/or employment to another country reflected in
an Addendum at the time of transfer, the special terms and conditions for such
country will apply to the Executive to the extent the Company determines, in its
sole discretion, that the application of such special terms and conditions is
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the Option and the Plan (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate the Executive’s transfer). In all circumstances, any
applicable Addendum shall constitute part of this Agreement.
5.04    Controlling Language. The Executive acknowledges and agrees that it is
the Executive’s express intent that this Agreement, the Plan, the Unfair
Competition Agreement and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Option be drawn up in English.
If the Executive has received this Agreement, the Plan, the Unfair Competition
Agreement or any other documents related to the Option translated into a
language other than English and the meaning of any translated version is
different than the English version, the English version will control.
ARTICLE VI
Miscellaneous
6.01 Restriction on Transferability. Except to the extent expressly provided in
the Plan or this Agreement, the Option may not be sold, transferred, pledged,
assigned, or otherwise alienated at any time other than by will or by the laws
of descent and distribution. Any attempt to do so contrary to the provisions
hereof shall be null and void.
6.02 Rights as Shareholder. The Executive shall not have voting or any other
rights as a shareholder of the Company with respect to the Shares issuable upon
exercise of the Option until the date of issuance of such Shares. Upon exercise
of the Option the Executive will obtain, with respect to the Shares received in
such exercise, full voting and other rights as a shareholder of the Company.
6.03 Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Executive, the Company, and all other Persons. No member of the Committee shall
be personally liable for any action, determination, or interpretation made in
good faith with respect to the Plan or this Agreement.
6.04 No Employment Rights. This Agreement and the Executive’s participation in
the Plan are not and shall not be interpreted to: (i) form an employment
contract or relationship with the Company, the Employer or any of their
respective Subsidiaries; (ii) confer upon the Executive any right to continue in
the employ of the Company, the Employer or any of their respective Subsidiaries;
or (iii) interfere with the ability of the Company, the Employer or any of their
respective Subsidiaries to terminate the Executive’s employment at any time.
6.05    Nature of Grant. In accepting the grant hereunder, the Executive
acknowledges and agrees that: (i) the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time; (ii) the Executive has read
the Plan and any Awards granted under it shall be subject to all of the terms
and conditions of the Plan, including but not limited to the exclusive right of
the Committee to interpret and determine the terms and provisions of the Plan
and this Agreement and to make all determinations necessary or advisable for the
administration of the Plan, all of which interpretations and determinations
shall be final and binding; (iii) the Award does not create any contractual or
other right to receive future grants of Awards, benefits in lieu of Awards, or
any other Plan benefits in the future; (iv) nothing contained in this Agreement
is intended to create or enlarge any other contractual obligations between the
Company or the Employer and the Executive; (v) any grant under the Plan,
including any grant of Awards, is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long service option, pension, or retirement benefits
or similar payments; (vi) the Executive is voluntarily participating in the
Plan; (vii) the future value of the Shares underlying the Award granted
hereunder is unknown and cannot be predicted with certainty; and (viii) neither
the Company, the Employer nor any of their respective Subsidiaries shall be
liable for any change in value of the Award, the amount realized upon settlement
of the Award or the amount realized upon a subsequent sale of any Shares
acquired upon settlement of the Award, resulting from any fluctuation of the
United States Dollar/local currency foreign exchange rate. Without limiting the
generality of the foregoing, the Committee shall have the discretion to adjust
the terms and conditions of any Award to correct for any windfalls or shortfalls
in such Award which, in the Committee’s determination, arise from factors beyond
the Executive’s control; provided, however, that the Committee’s authority with
respect to any Award to a “covered employee,” as defined in Section 162(m)(3) of
the Code, shall be limited to decreasing, and not increasing, such Award.
6.06 Compliance with Law. The Company shall not be required to issue or deliver
any Shares pursuant to this Agreement pending compliance with all applicable
securities and other laws, rules and regulations (including any registration
requirements or tax withholding requirements) and compliance with the rules and
practices of any stock exchange upon which the Shares are listed.
6.07    Amendment. This Agreement may be amended by a writing which specifically
states that it is amending this Agreement executed by (i) the Company and the
Executive, (ii) the Committee, so long as a copy of such amendment is delivered
to the Executive, and provided that no such amendment adversely affecting the
rights of the Executive hereunder may be made without the Executive’s written
consent or (iii) the Committee in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision.
6.08 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary. Any notice
to be given to the Executive shall be addressed to the Executive at the address
listed in the Employer’s records or to the Executive’s electronic stock plan
account held at the Company’s third party provider. By a notice given pursuant
to this Section 6.08, either party may designate a different address for
notices. Any notice shall have been deemed given when actually delivered.
6.09 Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any provision of this Agreement
(or part of such provision) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
provision (or part of such provision) to the fullest extent possible while
remaining lawful and valid.
6.10 Construction. The Option is being issued pursuant to Article 6 (Stock
Option) of the Plan. The Option is subject to the terms of the Plan. The
Executive acknowledges receipt of the Plan booklet which contains the entire
Plan, and the Executive represents and warrants that the Executive has read the
Plan. Additional copies of the Plan are available upon request during normal
business hours at the principal executive offices of the Company. To the extent
that any provision of this Agreement violates or is inconsistent with an express
provision of the Plan, the Plan provision shall govern and any inconsistent
provision in this Agreement shall be of no force or effect. The words
“including,” “includes,” or “include” are to be read as listing non-exclusive
examples of the matters referred to, whether or not words such as “without
limitation” or “but not limited to” are used in each instance.
6.11 Waiver of Right to Jury Trial. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THE OPTION, THE PLAN OR THIS AGREEMENT.
6.12 Waiver; No Third Party Beneficiaries. A waiver by the Company of a breach
of any provision of this Agreement by the Executive shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by the Executive. This Agreement shall not be construed to
create any third party beneficiary rights.
6.13 Data Privacy.
(i) Pursuant to applicable personal Data (defined below) protection laws, the
collection, processing and transfer of the Executive’s personal Data is
necessary for the Company’s administration of the Plan and the Executive’s
participation in the Plan. The Executive expressly and voluntarily (a)
acknowledges, consents and agrees to the collection, use, processing and/or
transfer of personal Data as described herein; and (b) authorizes Data
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing the
Executive’s participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan and/or the subsequent
holding of Shares on the Executive’s behalf to a broker or other third party
with whom the Executive may elect to deposit any Shares acquired pursuant to the
Plan. For purposes of this Section 6.13, “Data” means certain personal
information about the Executive including (but not limited to) the Executive’s
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
Share ownership and details of any Award or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Executive’s
favor for the purpose of managing and administering the Plan.
(ii)    Data may be provided by the Executive or collected, where lawful, from
third parties, and the Company, the Employer and any third party service
providers will process the Data collected hereunder for the purpose of
implementing, administering and managing the Executive’s participation in the
Plan. The Company and the Employer will transfer Data as necessary for the
purpose of implementation, administration and management of the Executive’s
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world. Data processing will take place through electronic and
non-electronic means in accordance with applicable law and the Company and the
Employer’s policies and procedures as in effect from time to time. The Executive
may, at any time, seek to exercise his or her rights provided under applicable
personal Data protection laws by contacting his or her local human resources
manager.
6.14    Private Placement. The grant of the Option is not intended to be a
public offering of securities in the Executive’s country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under local law).
6.15    No Advice Regarding Grant. Neither the Company nor the Employer is
providing any tax, legal or financial advice, nor is the Company nor the
Employer making any recommendations regarding the Option, the Executive’s
participation in the Plan or the Executive’s acquisition or sale of the
underlying Shares. The Executive is hereby advised to consult with the
Executive’s own personal tax, legal and financial advisors regarding
participation in the Plan before taking any action related to the Plan.
6.16    Securities Law Restrictions. The Executive acknowledges that, depending
on the Executive’s country of residence (and country of employment, if
different), the Executive may be subject to insider trading restrictions and/or
market abuse laws, which may affect the Executive’s ability to acquire or sell
Shares or rights to Shares (e.g., the Option) under the Plan during such times
as the Executive is considered to have “inside information” regarding the
Company or its business (as defined by the laws in the Executive’s country of
residence and/or employment). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading or other policy. The Executive solely is
responsible for ensuring compliance with any applicable restrictions and should
consult with his or her personal legal advisor on this matter.
6.17    Stock Ownership and Retention Guidelines. The exercise of any Options is
subject to the Company’s Stock Ownership and Retention Guidelines, as in effect
from time to time, in all respects.
6.18    Electronic Delivery. The Company may, in its sole discretion, deliver
any documents related to the Option or other Awards granted to the Executive
under the Plan by electronic means. The Executive hereby expressly consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
6.19    Governing Law; Jurisdiction. This Agreement shall be exclusively
governed by, and construed in accordance with, the laws of the State of Illinois
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Illinois or of any other jurisdiction) that
would cause the application of the laws of a jurisdiction other than the State
of Illinois. All disputes and controversies arising between the parties are to
be submitted for determination exclusively to the federal or state courts of the
State of Illinois and by accepting the grant of the Option, the Executive
expressly consents to the jurisdiction of such courts. Notwithstanding the
foregoing, the Company may at its option seek interim and permanent injunctive
relief before any competent court, tribunal or judicial forum, which in the
absence of the foregoing provision, would have jurisdiction to grant the relief
sought.
6.20    Entire Agreement. The Plan is incorporated by reference. The Plan, this
Agreement (including any applicable addendum) and the Unfair Competition
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede, in their entirety, all prior undertakings
and agreements of the Company and the Executive with respect to the subject
matter hereof.
[Signature Page Follows]




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Executive acknowledges and agrees that by
clicking on the box next to this Agreement in the section “Read and Acknowledge
Award Documents” on the screen titled “Award Acceptance,” the Executive
expressly agrees to be bound by the terms and conditions of the Award, including
Executive’s electronic signature as the sole and exclusive means of executing
this Agreement.


W.W. GRAINGER, INC.




By:        
Name:    James T. Ryan
Title:    Chairman, President
and Chief Executive Officer


W.W. GRAINGER, INC.
2015 Incentive Plan
Addendum to Stock Option Agreement


In addition to the terms of the W.W. Grainger, Inc. 2015 Incentive Plan (the
“Plan”) and the Stock Option Agreement (the “Agreement”), the Option is subject
to the following additional terms and conditions as set forth in this addendum
(this “Addendum”) to the extent the Executive resides or is employed in one of
the countries addressed herein. All capitalized terms contained in this Addendum
shall have the same meaning as set forth in the Plan and the Agreement unless
otherwise defined. If the Executive transfers residence or employment to a
country identified in this Addendum, the additional terms and conditions for
such country as reflected in this Addendum will apply to the Executive to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules and regulations, or to facilitate the operation and
administration of the Option and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Executive’s transfer).


Belgium

Name: ________________________ Number of Shares: _____________________



Grant Date: ____________________ Option Price: _______________________
Acceptance of Option
In order for the Option to be subject to taxation at the time of grant, the
Executive must affirmatively accept the Option in writing within 60 days of the
Grant Date specified above by signing below and returning this original executed
Addendum to:
Attn: Treasury Department
100 Grainger Parkway, Lake Forest, IL 60045, USA
mary.geraci@grainger.com
The Executive hereby accepts the Option granted by the Company on the Grant
Date. The Executive acknowledges that the Executive has been advised to discuss
the acceptance of the Option and the applicable tax treatment with a financial
and/or tax advisor, and that the Executive’s decision to accept the Option is
made in full knowledge.



Executive Signature:        _______________________________


Executive Printed Name:        _______________________________


Date of Acceptance:        _______________________________



If the Executive fails to affirmatively accept the Option in writing within 60
days of the Grant Date, the Option will not be subject to taxation at the time
of grant but instead will be subject to taxation on the date the Executive
exercises the Option (or such other treatment as may apply under Belgian tax law
at the time of exercise).
Undertaking for Qualifying Option
If the Executive is accepting the Option in writing within 60 days of the Grant
Date and wishes to have the Option subject to a lower valuation for Belgium tax
purposes pursuant to article 43, §6 of the Belgian law of 26 March 1999, the
Executive may agree and undertake to (a) not exercise the Option before December
31 of the third (3rd) calendar year following the calendar year in which the
Grant Date falls, and (b) not transfer the Option under any circumstances
(except upon rights the Executive’s heir might have in the Option upon the
Executive’s death). If the Executive wishes to make this undertaking, the
Executive must sign below and return this executed Addendum to the address
listed above.
Executive Signature:        _______________________________


Executive Printed Name:        _______________________________
Payment of Exercise Price Limited to Cash Payment
Notwithstanding anything to the contrary in the Agreement or the Plan, the
Executive shall be permitted to pay the Option Price only by means of a cash
payment.
Foreign Asset Reporting Information
The Executive is required to report any security or bank account (including a
brokerage account) opened and maintained outside Belgium on the Executive’s
annual tax return. In a separate report, the Executive is required to provide
the National Bank of Belgium with the account details of any such foreign
accounts (including the account number, bank name and country in which any such
account was opened). This report, as well as additional information on how to
complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be, under the Kredietcentrales / Centrales des crédits caption.
Canada

Accelerated Vesting upon Retirement
Notwithstanding anything in the Agreement or the Plan to the contrary, if the
Executive’s employment or service is terminated by reason of retirement, the
Option immediately shall fully vest, become exercisable and will expire on the
earlier of (i) six (6) years from the Termination Date or (ii) the original
expiration date of the Option. For purposes of the foregoing, “retirement” shall
have the definition prescribed by local law.
No Exercise Using Previously Owned Shares
Notwithstanding any provision in the Agreement or the Plan to the contrary, the
Executive may not pay the Option Price by tendering Shares already owned by the
Executive.
Use of English Language
If the Executive is a resident of Quebec, by accepting the Option, the Executive
acknowledges and agrees that it is the Executive’s wish that the Agreement, this
Addendum, the Plan, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Option, either
directly or indirectly, be drawn up in English.
Utilisation de l’anglais. Si l’exécutif est un résident du Québec, en acceptant
le Option, l l’exécutif reconnaît et accepte que ce est le souhait du l’exécutif
que l’Accord, le présent Addenda, ainsi que tous autres documents, avis et
procédures judiciaires, exécutés, donnés ou intentés en vertu de le Option, liés
directement ou indirectement, soient rédigés en anglais.


Mexico

Accelerated Vesting upon Retirement
Notwithstanding anything in the Agreement or the Plan to the contrary, if the
Executive’s employment or service is terminated by reason of retirement, the
Option immediately shall fully vest, become exercisable and will expire on the
earlier of (i) six (6) years from the Termination Date or (ii) the original
expiration date of the Option. For purposes of the foregoing, “retirement” shall
have the definition prescribed by local law.
Commercial Relationship
The Executive expressly recognizes that participation in the Plan and the
Company’s grant of the Option does not constitute an employment relationship
between the Executive and the Company. The Executive has been granted the Option
as a consequence of the commercial relationship between the Company and the
Employer, and the Employer is the Executive’s sole employer. Based on the
foregoing, (a) the Executive expressly recognizes that the Plan and the benefits
derived from participation in the Plan do not establish any rights between the
Executive and the Company or the Employer, (b) the Plan and the benefits derived
from participation in the Plan are not part of the employment conditions and/or
benefits provided by the Company or the Employer, and (c) any modifications or
amendments to the Plan by the Company, or a termination of the Plan by the
Company, shall not constitute a change or impairment of the terms and conditions
of the Executive’s employment with the Employer.
Extraordinary Item of Compensation
The Executive expressly acknowledges and agrees that participation in the Plan
is a result of the discretionary and unilateral decision of the Company, as well
as the Executive’s free and voluntary decision to participate in the Plan in
accord with the terms and conditions of the Plan, the Agreement, the Unfair
Competition Agreement and this Addendum. As such, the Executive acknowledges and
agrees that the Company may, in its sole discretion, amend and/or discontinue
the Executive’s participation in the Plan at any time and without any liability.
The value of the Option is an extraordinary item of compensation outside the
scope of the employment contract, if any. The Option is not a part of the
Executive’s regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Employer.


Netherlands

Waiver of Termination Rights
The Executive waives any and all rights to compensation or damages as a result
of any termination of employment for any reason whatsoever, insofar as those
rights result or may result from (a) the loss or diminution in value of such
rights or entitlements under the Plan or (b) the Executive ceasing to have
rights under, or ceasing to be entitled to any Awards under the Plan as a result
of such termination.


Portugal

Use of English Language
The Executive hereby expressly declares that the Executive has full knowledge of
the English language and has read, understood and fully accepted and agreed with
the terms and conditions established in the Plan, the Agreement, the Unfair
Competition Agreement and this Addendum.
Uso da Língua Inglesa
Por meio do presente, o Executivo declara que Executivo possui pleno
conhecimento da língua inglesa e que leu, compreendeu, e livremente aceita e
concorda com os termos e condiçoes estabelecidas no Plano, o Acordo, o Acordo de
Concorrência Desleal e este Adendo.


United Kingdom

Income Tax and Social Insurance Contribution Withholding
The following provision shall replace Article IV of the Agreement:
Regardless of any action the Company and the Employer take with respect to any
or all income tax, primary and secondary Class 1 National Insurance
contributions, payroll tax or other tax-related withholding attributable to or
payable in connection with or pursuant to the grant, vesting, or exercise of the
Option or the release or assignment of the Option for consideration, or the
receipt of any other benefit in connection with the Option (“Tax-Related
Items”), the Executive acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Executive is and remains the Executive’s
responsibility and that the Company and the Employer: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant of the Option,
the vesting of the Option, the exercise of the Option and the sale of any Shares
acquired pursuant to the Option, and (ii) do not commit to structure the terms
of the Option or any aspect of the Option to reduce or eliminate the Executive’s
liability for Tax-Related Items.
As a condition to the settlement of the Option following the date of exercise,
the Company and/or the Employer shall be entitled to withhold and the Executive
agrees to pay, or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy, all obligations of the Company and/or the Employer to
account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items. In this
regard, the Executive authorizes the Company or the Employer to withhold all
applicable Tax-Related Items legally payable by the Executive from any
wages/salary or other cash compensation payable to the Executive. Alternatively,
or in addition, if permissible under applicable law, the Executive authorizes
the Company, at its discretion and pursuant to such procedures as it may specify
from time to time, to satisfy the obligations with regard to all Tax-Related
Items legally payable by the Executive by one or a combination of the following:
(i) withholding otherwise deliverable whole Shares; (ii) arranging for the sale
of whole Shares otherwise deliverable to the Executive (on the Executive’s
behalf and at the Executive’s direction pursuant to this authorization); or
(iii) withholding from the proceeds of the sale of any Shares acquired upon the
exercise of the Option. If the obligation for Tax-Related Items is satisfied by
withholding a number of whole Shares as described herein, the Executive shall be
deemed to have been issued the full number of whole Shares issued upon the
exercise of the Option, notwithstanding that a number of Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Option. If, by the date on which the event giving rise to the
Tax-Related Items occurs (the “Chargeable Event”), the Executive has relocated
to a country other than the United Kingdom (the “U.K.”), the Executive
acknowledges that the Company or the Employer may be required to withhold or
account for Tax-Related Items in more than one country, including the U.K. The
Executive also agrees that the Company may determine the amount of Tax-Related
Items to be withheld and accounted for by reference to the maximum applicable
rates, without prejudice to any right which the Executive may have to recover
any overpayment from the relevant tax authorities.
The Executive shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the Chargeable Event that cannot be satisfied by the means previously
described. If payment or withholding is not made within 90 days after the end of
the U.K. tax year in which the Chargeable Event occurs or such other period
specified in section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the Executive agrees that the amount of any
uncollected Tax-Related Items shall (assuming the Executive is not a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), constitute a loan owed by
the Executive to the Company or the Employer, as effective on the Due Date. The
Executive agrees that the loan will bear interest at the then-current HMRC
Official Rate and it will be immediately due and repayable, and the Company may
recover it at any time thereafter by any of the means referred to above. If any
of the foregoing methods of collection are not allowed under applicable laws or
if the Executive fails to comply with the Executive’s obligations in connection
with the Tax-Related Items as described in this Article IV, the Company may
refuse to deliver any Shares otherwise payable upon the exercise of the Option.
Exclusion of Claim
The Executive acknowledges and agrees that the Executive will have no
entitlement to compensation or damages, insofar as such entitlement arises or
may arise from the Executive’s ceasing to have rights under or to be entitled to
exercise the Option as a result of such termination (whether the termination is
in breach of contract or otherwise), or from the loss or diminution in value of
the Option. Upon the grant of the Option, the Executive shall be deemed to have
irrevocably waived any such entitlement.


United States

Accelerated Vesting upon Retirement Eligibility
Notwithstanding anything in the Agreement or the Plan to the contrary, if the
Executive’s employment or service is terminated prior to the Option Vesting Date
due to the Executive’s retirement, the Option immediately shall fully vest,
become exercisable and will expire on the earlier of (i) six (6) years from the
Termination Date or (ii) the original expiration date of the Option. For
purposes of the foregoing, “retirement” shall mean the Executive’s termination
of service with (i) 25 years of service, (ii) 20 years of service and attainment
of age 55, or (iii) attainment of age 60.
* * * * *






